Case 1:19-cv-01197-LO-TCB Document 127-2 Filed 09/18/20 Page 1 of 3 PageID# 1613
Case 1:19-cv-01197-LO-TCB Document 127-2 Filed 09/18/20 Page 2 of 3 PageID# 1614




     20   University of Arizona Foundation         3/25/2016               $16,000
     21   Simon Fraser University                  4/5/2016                $20,000
     22   Evil Twin Booking, Roskilde              6/28/2016               $16,000
     23   McGill University                        11/2/2016               $12,000
     24   Start Page                               11/10/2016              $18,000*
     25   University of Waterloo                   1/9/2017                $25,000
     26   CANTECH                                  1/17/2017               $18,000*
     27   Middlebury College                       3/16/2017               $18,000
     28   Free Library of Philadelphia             3/11/2017               $16,800
     29   William and Mary College                 4/8/2017                $18,000*
     30   One World Identity for K(NOW) Identity   5/15/2017               $25,000
     31   Estoril Global, Portugal                 7/13/2017               $18,000*
     32   London Speakers Bureau for Innovera      11/21/2017              $15,000
     33   Tulane University                        1/29/2018               $18,000
     34   Blockstack Signature Berlin              3/2/2018                $20,000
     35   University of Alberta                    3/27/2018               $18,000
     36   Windman LTD, Tel Aviv                    11/6/2018               $15,000
     37   Dalhousie University                     5/30/2018               $18,000*
     38   BTC Media, San Francisco                 6/29/2019               $15,000
     39   Web3 Technologies Foundation, Berlin     9/24/2019               $20,000
     40   Columbia University                      10/31/2019              $18,000*
     41   WebSummit                                11/4/2019               $18,000*
     42   Campus Party Official                    7/11/2020               $18,000*
     43   Imputed from R. 37 sanction**            n/a                     $18,000*
     44   Imputed from R. 37 sanction**            n/a                     $18,000*
     45   Imputed from R. 37 sanction**            n/a                     $18,000*
     46   Imputed from R. 37 sanction**            n/a                     $18,000*
     47   Imputed from R. 37 sanction**            n/a                     $18,000*
     48   Imputed from R. 37 sanction**            n/a                     $18,000*
     49   Imputed from R. 37 sanction**            n/a                     $18,000*
     50   Imputed from R. 37 sanction**            n/a                     $18,000*
     51   Imputed from R. 37 sanction**            n/a                     $18,000*
     52   Imputed from R. 37 sanction**            n/a                     $18,000*
     53   Imputed from R. 37 sanction**            n/a                     $18,000*
     54   Imputed from R. 37 sanction**            n/a                     $18,000*
     55   Imputed from R. 37 sanction**            n/a                     $18,000*
     56   Imputed from R. 37 sanction**            n/a                     $18,000*

          TOTAL                                                            $1,027,800


 *
  In the Court’s order granting the United States’ motion for discovery sanctions pursuant to Fed.
 R. Civ. P. 37, the Court held that “[f]or every speech or speaking engagement for which
 Snowden is liable to the United States under Count Two, but for which the United States lacks
 evidence of how much Snowden was paid, the Court deems as established that Snowden was
Case 1:19-cv-01197-LO-TCB Document 127-2 Filed 09/18/20 Page 3 of 3 PageID# 1615




 paid his median speech earnings, as calculated by the subset of speeches documented in [a
 spreadsheet the United States obtained through third-party discovery].” ECF No. 120 at 12 ¶ 3.
 The parties agree that this median amount is $18,000. All speeches on this spreadsheet for which
 the United States is relying on the sanctions amount are denoted with an asterisk (*).
 **
   As a further discovery sanction, the Court held that, “[f]or the subset of . . . speeches as to
 which the United States has been unable to locate any public recording or transcription, the Court
 deems as established that in at least 31% of them . . . [Snowden] displayed slides or other visual
 aids” that fell within the scope of his prepublication review obligations. ECF No. 120 at 13 ¶ 5.
 At the time the Court issued its ruling, there were 61 speeches in this subcategory. The United
 States subsequently updated its list based on further publically available information, and 45
 speeches now fall into this category. The parties agree that pursuant to the Court’s sanctions
 ruling, the United States should obtain relief for 31 percent, or 14, of those speeches, and these
 speeches are denoted with a double asterisk (**).
